584 F.2d 758
Mark Dwayne SMITH, Petitioner-Appellant,v.Lloyd B. JOHNSON, Sheriff, et al., Respondents-Appellees.
No. 77-3154.
United States Court of Appeals, Fifth Circuit.
Nov. 27, 1978.

Appeal from the United States District Court for the Eastern District of Louisiana; Alvin B. Rubin, Judge.
Julian R. Murray, Jr., New Orleans, La., John L. Diasselliss, III, LaPlace, La., for petitioner-appellant.
Melvin P. Barre, Dist. Atty., Parish of Jefferson, Abbott J. Reeves, Dir., Asst. Dist. Atty., Research & Appeals Div., Gretna, La., Roland St. Martin, Edgard, La., for respondents-appellees.
Before JONES, AINSWORTH and HILL, Circuit Judges.
PER CURIAM:


1
After an affirmance of a state court conviction of a criminal offense the defendant, who is the appellant here, sought habeas corpus relief in the United States district court.  The judgment of that court, denying relief, is before this Court on appeal.  The opinion of the district court sets forth the facts from which the controversy arose and the law applicable in its disposition.  Smith v. Johnson, 458 F.Supp. 281.  The decision of the district court is correct and its judgment is


2
AFFIRMED.

SMITH v. JOHNSON